FILED
                            NOT FOR PUBLICATION                            MAR 16 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50121

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01785-L

  v.
                                                 MEMORANDUM*
JACQUELINE MOSTI,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jacqueline Mosti appeals from the district court’s judgment and challenges

the 60-month sentence imposed following her guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mosti contends that the district court erred in denying her request for a

minor role adjustment under U.S.S.G. § 3B1.2(b) by applying the wrong burden of

proof, misapplying the Guideline, and relying on improper considerations. We

review the district court’s interpretation of the Guidelines de novo, its application

of the Guidelines to the facts of the case for abuse of discretion, and its factual

determination that a defendant is not a minor participant for clear error. See United

States v. Rodriguez-Castro, 641 F.3d 1189, 1192 (9th Cir. 2011). The record

reflects that the district court understood and applied the correct legal standard and

applicable burden of proof, properly considered the totality of the circumstances,

and did not rely on improper factors in denying the adjustment. See U.S.S.G.

§ 3B1.2 cmt. n.3(A), (C); United States v. Gadson, 763 F.3d 1189, 1223 (9th Cir.

2014). The record further supports the court’s conclusion that Mosti failed to carry

her burden of establishing that she was entitled to the adjustment. See Rodriguez-

Castro, 641 F.3d at 1193.

      AFFIRMED.




                                            2                                     14-50121